      Case 6:21-cv-00162-ADA-JCM Document 131-1 Filed 06/03/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


 JENNILYN SALINAS, et al.

                Plaintiffs,

 V.                                                             Case No.: 6:21-cv-00162-ADA-JCM

 NANCY PELOSI, et al.

                Defendants.


                                            [I] 1   0 al   :l




       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac filed by Jonathan R. Bolton, counsel for Maine State Governor Janet T. Mills

and Maine Secretary of State Shenna Bellows, and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Jonathan R. Bolton may appear on behalf of Maine State Governor Janet T. Mills and Maine

Secretary of State Shenna Bellows in the above case.

       IT IS FURTHER ORDERED that in compliance with Local Rule AT-1(G), Jonathan R.

Bolton is exempt from the $100.00 fee for admission to appear pro hac vice for this case.

       SIGNED this the                        day of                                        ,   2021.




                                             Jeffrey C. Manske, Judge
